DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/07/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,741,438 (Koh et al.) has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-3, 5-19 & 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest in combination with other claim features, an integrated circuit device comprising: a second dielectric layer overlapping the sidewall portion of the first dielectric layer, wherein edges of the second dielectric layer are flush with respective sidewalls of the sidewall portion of the first dielectric layer, and a dielectric region comprising an additional sidewall contacting the sidewall portion of the first dielectric layer.
Claims 2-3, 5-8 and 21-22 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 9, the prior art of record fails to teach or suggest an integrated circuit device comprising: a semiconductor fin; a gate stack on the semiconductor fin; a gate spacer on a sidewall of the gate stack; a first semiconductor region extending into the semiconductor fin; an Inter-Layer Dielectric (ILD) region overlapping the first semiconductor region; and a dielectric layer comprising: a bottom portion contacting a top surface of the first semiconductor region, wherein the ILD region overlaps the bottom portion; a lower portion joined to the bottom portion; and an upper portion overlapping the lower portion, wherein both the lower portion and the upper portion are between, and in direct contact with, the gate spacer and the ILD region, and the lower portion and the upper portion form a distinguishable interface therebetween.
Claims 10-15 are allowed as being directly or indirectly dependent of the allowed independent base claim 9.

With respect to claim 16, the prior art of record fails to teach or suggest an integrated circuit device comprising: a semiconductor substrate; isolation regions extending into the semiconductor substrate; a semiconductor fin protruding higher than the isolation regions; TSMP20161739USo2Page 4 of 8a gate stack on a top surface and sidewalls of the semiconductor fin; a gate spacer having a first sidewall contacting the gate stack, and a second sidewall opposite to the first sidewall; a dielectric layer comprising an upper portion and a lower portion formed of different materials, wherein both of the upper portion and the lower portion are in contact with the second sidewall of the gate spacer; and an Inter-Layer Dielectric (ILD) region, wherein both of the upper portion and the lower portion comprise an additional sidewall contacting the ILD region.
Claims 17-19 are allowed as being directly or indirectly dependent of the allowed independent base claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-24022402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/TIMOR KARIMY/
Primary Examiner, Art Unit 2894